DETAILED ACTION
This non-final Office action is responsive to the application filed on May 13th, 2019. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/19 and 6/4/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 
Step 1: Independent claims 1 (method), 9 (system), and 17 (medium) and dependent claims 2-8, 10-16, and 18-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 9 is directed to a system (i.e. machine), and claim 17 is directed to a non-transitory computer-readable medium (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward a seed group spreading method, comprising: obtaining, from candidate users of a database, a seed group and information corresponding to the seed group, and using the seed group as a positive sample set, the positive sample set comprising a plurality of positive samples, the seed group comprising a plurality of seed users, one seed user being corresponding to one positive sample, and the information corresponding to the seed group comprising a positive sample feature corresponding to each seed user; obtaining a non-seed group and information corresponding to the non-seed group, and using the non-seed group as a negative sample set, the negative sample set comprising a plurality of negative samples, the non-seed group comprising a plurality of non-seed users, one non-seed concatenating each positive sample in the positive sample set with a corresponding positive sample feature to form a positive sample feature vector, and concatenating each negative sample in the negative sample set with a corresponding negative sample feature to form a negative sample feature vector; obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector according to at least two of a target group index (TGI), an information gain (IG), and a logistic regression (LR) model; sending the target sample feature set to a decision end, and receiving feedback information of the decision end; and spreading the seed group if it is determined according to the feedback information to spread the seed group (Organizing Human Activity, Mental Process, Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are spreading the seed group based on a determination to spread the seed group, which is Organizing Human Activity specifically commercial interaction in the form of marketing. The Applicant’s claimed limitations are spreading the seed group, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are concatenating positive and negative samples to form positive and negative sample vectors, which is a human action in the form of judgement and evaluation. The Applicant’s claimed limitations are concatenating samples to form sample vectors, which 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “obtaining, from candidate users of a database, a seed group and information corresponding to the seed group, and using the seed group as a positive sample set, the positive sample set comprising a plurality of positive samples, the seed group comprising a plurality of seed users, one seed user being corresponding to one positive sample, and the information corresponding to the seed group comprising a positive sample feature corresponding to each seed user; obtaining a non-seed group and information corresponding to the non-seed group, and using the non-seed group as a negative sample set, the negative sample set comprising a plurality of negative samples, the non-seed group comprising a plurality of non-seed users, one non-seed user being corresponding to one negative sample, and the information corresponding to the non-seed group comprising a negative sample feature corresponding to each non-seed user; and sending the target sample feature set to a decision end, and receiving feedback 
In addition, dependent claims 2-8, 10-16, and 18-20 further narrow the abstract idea and dependent claims 3, 11 and 19 additionally recite “obtaining a positive sample feature of the positive sample” and “obtaining a negative sample feature of the negative sample” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “server” and “non-transitory computer-readable storage medium” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “a database; A server comprising: one or more processors, memory, and a plurality of machine readable instructions stored in the memory, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the server; A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a server having one or more 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-8; System claims 9-16; and medium claims 17-20 recite “a database; A server comprising: one or more processors, memory, and a plurality of machine readable instructions stored in the memory, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the server; A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a server having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the server to perform 
In addition, claims 2-8, 10-16, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3, 11, and 19 additionally recite “obtaining a positive sample feature of the positive sample” and “obtaining a negative sample feature of the negative sample” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “server” and “non-transitory computer-readable medium” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker (U.S 2015/0317651 A1) in view of Zhou (U.S 2014/0019240 A1) in view of Song (U.S 2016/0379268 A1).
Claims 1, 9, and 17
Regarding Claim 1, Barker discloses the following:
A seed group spreading method, comprising [see at least Paragraph 0081 for reference performing marketing of contextual offers to be delivered to a customer based on an ordered list of treatments for a given customer (user), that is generated by ranking the treatments for which the given customer is eligible, based on a machine learning model that optimizes predicted KPIs for each treatment; and then uses historical data to enforce experimental constraints that seek to place the customer into a given experiment; Figure 6 and related text regarding the Contextual Marketing Manager] 
obtaining, from candidate users of a database, a seed group and information corresponding to the seed group, and using the seed group as a positive sample set, the positive sample set comprising a plurality of positive samples, the seed group comprising a plurality of seed users, one seed user being corresponding to one positive sample, and the information corresponding to the seed group comprising a positive sample feature corresponding to each seed user [see at least Paragraph 0030 for reference to “target” or “target group” referring to a composition of users that are subjected to some action for which a resulting feature measure is the be observed; Examiner notes the ‘target group’ as the ‘positive sample set’; Paragraph 0088 for reference to the Contextual Marketing Manager (CMM) using a machine learning ranking model to rank eligible treatments based in part on randomly selecting expected/predicted feature measure or KPI lifts of subjecting a particular user to a particular treatment and the ordered ranking of each customer/user is then validated by a decider process that seeks to place customers within one or more of a control group or target group for each of the rank ordered treatments for which the customer is eligible]
obtaining a non-seed group and information corresponding to the non-seed group, and using the non-seed group as a negative sample set, the negative sample set comprising a plurality of negative samples, the non-seed group comprising a plurality of non-seed users, one non-seed user being corresponding to one negative sample, and the information corresponding to the non-seed group comprising a negative sample feature corresponding to each non-seed user [see at least Paragraph 0030 for reference to “control group” referring to a composition of users to do not receive the action that the target group is subjected to; Examiner notes the ‘control group’ as the ‘negative sample set’; Paragraph 0088 for reference to in some embodiments a given customer is not validly allowed to be placed within a control or target group for a given treatment based on possible 
concatenating each positive sample in the positive sample set with a corresponding positive sample feature to form a positive sample feature vector, and concatenating each negative sample in the negative sample set with a corresponding negative sample feature to form a negative sample feature vector [see at least Paragraph 0086 for reference to the CMP processing raw data into state vectors of attributes, treatment eligibilities, ranking models, distribution data; Paragraph 0088 for reference to the received customer data being processed by the CMP and then provided to the attribute & state vector manager to compute various additional attributes and manage updates to state vectors for entities (customer/users) within the system; Paragraph 0088 for reference to the updated state vectors being provided to the CMM for machine learning ranking model to rank eligible treatments based in part on randomly selecting expected/predicted feature measure or KPI lifts of subjecting a particular user to a particular treatment; Paragraph 0093 for reference to the Attribute & State Vector Manager (ASVM) depicted in Figure 6 being arranged to compute attributes for entities and updating these computations based on unseen data to compute a new state; Paragraph 0094 for reference to the ASVM grouping received data by entity and updating state vectors by the grouped entity data; Figure 6 and related text regarding the attribute and state vector manager]  
obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector according to a logistic regression (LR) model 
sending the target sample feature set to a decision end, and receiving feedback information of the decision end [see at least Paragraph 0088 for reference to the ordered ranking of each customer/user is then validated by a decider process that seeks to place customers within one or more of a control group or target group for each of the rank ordered treatments for which the customer is eligible; Paragraph 0098 for reference to a decider process within CMM then employs the rank ordered treatments for each customer in conjunction with a set of experimental constraints and marketing events to ensure that an adaptive experimental design is maintained; Figure 10 and related text regarding the decider process within CMM] 
spreading the seed group if it is determined according to the feedback information to spread the seed group [see at least Paragraph 0088 for reference a message is then prepared and sent based on the validated decisions to validated customer/users, where the message operates within a given treatment for an 
While Barker discloses the limitations above, it does not disclose obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector according to at least two of a target group index (TGI) or an information gain (IG). 
However, Zhou discloses the following:
obtaining a target sample feature set according to a target group index (TGI) [see at least Paragraph 0050 for reference to social graph module applying one or more techniques for filtering the objects of the social networking system based on the seed and/or seed objects before computing similarity including filtering the number of objects by identifying one or more clusters of related objects by accessing one or more indexes describing information stored in the user profile store, content store, and edge store] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target sample feature set determination of Barker to include the target group indexing methods of Zhou. Doing so would reduce the amount of computation to identify seed objects, as stated by Zhou (Paragraph 0050). 

While the combination of Barker and Zhou disclose the limitations above, they do not disclose obtaining a target sample feature set according to an information gain. 

obtaining a target sample feature set according an information gain (IG) [see at least Paragraph 0171 for reference to the during the model training stage the training sample data is prepared and oriented tags of users are established; Paragraph 0171 for reference to tags with a high information gain being selected from behavior tags of the sample users and then used as the characteristic for model training] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target sample feature set determination of Barker to include the information gain methods of Song. Doing so would guarantee that the advertisement is pushed to only the target user group meeting the oriented audience characteristic, therefore pertinence of objects to which the advertisement is pushed is improved, as stated by Song (Paragraph 0179). 

With respect to the system claim 9 and the non-transitory computer-readable storage medium claim 17 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally, Barker addresses the system [Paragraph 0040 and Figure 1] and the non-transitory computer-readable storage medium [Paragraph 0073 and Figure 3]. These claims are rejected for substantially the same reasons given above. 
Claims 2, 10, and 18
While the combination of Barker, Zhou, and Song disclose the limitations above, regarding Claim 2, Barker discloses the following:
the obtaining a non-seed group and information corresponding to the non-seed group, and using the non-seed group as a negative sample set comprises: excluding the seed group in the candidate users to obtain non-seed candidate users [see at least Paragraph 0030 for reference to “control group” referring to a composition of users to do not receive the action that the target group is subjected to; Examiner notes the ‘control group’ as the ‘negative sample set’; Paragraph 0088 for reference to in some embodiments a given customer is not validly allowed to be placed within a control or target group for a given treatment based on possible negative interactions with previous treatments to which the customer has been or has currently been subjected to] 
selecting a group having the same quantity of users as the seed group from the non-seed candidate users as a non-seed group [see at least Paragraph 0114 for reference to allocation between the two groups depending on the type of treatment and analyzing such relationships to allocate an entity to a control group or target group an efficiency of entities and resources may be achieved, providing potentially a unique and novel approach to allocations of entities]
using the non-seed group as a negative sample set [see at least 0038 for reference to selected users being subjected to the treatments based on whether or not they have been placed into a target group or a control group for the experiment; Paragraph 0115 for reference to the allocated entities for each treatment are then provided to sub-process 1006 where past decisions, as well as the experimental design criteria, rules, and constraints are used to validate the proposed allocation decision for each entity for each treatment] 

Claims 3, 11, and 19
While the combination of Barker, Zhou, and Song disclose the limitations above, regarding Claim 3, Barker discloses the following:
the concatenating each positive sample in the positive sample set with a corresponding positive sample feature to form a positive sample feature vector, and concatenating each negative sample in the negative sample set with a corresponding negative sample feature to form a negative sample feature vector comprises: obtaining a positive sample feature of the positive sample, transforming the positive sample feature into a positive sample feature vector, and matching and concatenating the positive sample with the corresponding positive sample feature vector, to form a new positive sample feature vector [see at least Paragraph 0036 for reference to the customer data being encapsulated into a per user state vector and used to run marketing experiments on a set of users within can be any subset up to the entire user population; Paragraph 0086 for reference to the raw data being processed into state vectors by the CMP being directed toward being capable of analyzing data that may not appear in a common set; Paragraph 0088 for reference to the CMP receiving updated customer data and employing the intake manager to parse the data and then provide it to the attribute & state vector manager to update the state vectors for entities (customers/users); Paragraph 0088 for reference to the updated state vectors being provided to the CMM for machine learning ranking model to rank eligible treatments based in part 
obtaining a negative sample feature of the negative sample, transforming the negative sample feature into a negative sample feature vector, and matching and concatenating the negative sample with the corresponding negative sample feature vector, to form a new negative sample feature vector [see at least Paragraph 0036 for reference to the customer data being encapsulated into a per user state vector and used to run marketing experiments on a set of users within can be any subset up to the entire user population; Paragraph 0086 for reference to the raw data being processed into state vectors by the CMP being directed toward being capable of analyzing data that may not appear in a common set; Paragraph 0088 for reference to the CMP receiving updated customer data and employing the intake manager to parse the data and then provide it to the attribute & state vector manager to update the state vectors for entities (customers/users); Paragraph 0088 for reference to the updated state vectors being provided to the CMM for machine learning ranking model to rank eligible treatments based in part on randomly selecting expected/predicted feature measure or KPI lifts of subjecting a particular user to a particular treatment; Paragraph 0088 for reference 
With respect to the system claim 11 and computer-readable storage media claim 19 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons given above.
Claims 4, 12, and 20
While the combination of Barker, Zhou, and Song disclose the limitations above, regarding Claim 4, Barker discloses the following:
the obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector according to an LR model comprises [[see at least Paragraph 0038 for reference to selected users being subjected to the treatments based on whether or not they have been placed into a target group or a control group for the experiment; Paragraph 0099 for reference to the treatment eligibility process based on a state vectors and marketers intent; Paragraph 0104 for reference to other ranking approaches may also be used to generate a rank ordering of treatment eligibilities for each marketable entity including a logistics regression model] 
a third target sample feature set obtained based on the LR model [see at least Paragraph 0104 for reference to other ranking approaches may also be used to 
performing feature re-sorting on at least two of the first target sample feature set, the second target sample feature set, and the third target sample feature set, to obtain the target sample feature [see at least Paragraph 00117 for reference to based on the validation process an entity assigned to a control or target group for a given treatment allocation might be removed from that group and changed to a different group, or even not assigned to either treatment or control] 
While Barker discloses the limitations above, it does not disclose the obtaining a target sample feature set from the positive sample feature vector and the negative sample feature vector according to at least two of a TGI or an IG; obtaining a first target sample feature set obtained through calculation based on the TGI; a second target sample feature set obtained through calculation based on the IG; and performing feature re-sorting on at least two of the first target sample feature set, the second target sample feature set, and the third target sample feature set, to obtain the target sample feature.
However, Zhou discloses the following:
the obtaining a target sample feature set according to at least two of a TGI or an IG comprises: obtaining a first target sample feature set obtained through calculation based on the TGI [see at least Paragraph 0050 for reference to social graph module applying one or more techniques for filtering the objects of the social networking system based on the seed and/or seed objects before computing similarity including filtering the number of objects by identifying one or more 
performing feature re-sorting on at least two of the first target sample feature set, the second target sample feature set, and the third target sample feature set, to obtain the target sample feature [see at least Paragraph 0051 for reference to the social graph module selecting one or more candidate objects based on the computed similarities and communicates the candidate objects to the advertising system; Paragraph 0051 for reference to the social graph module identifying objects having a similarity to a seed object that equals or exceeds a threshold similarity as a candidate object; Examiner notes the identification of candidate objects as the “feature re-sorting”]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target sample feature set determination of Barker to include the target group indexing methods of Zhou. Doing so would reduce the amount of computation to identify seed objects, as stated by Zhou (Paragraph 0050).

While the combination of Barker and Zhou disclose the limitations above, they do not disclose a second target sample feature set obtained through calculation based on the IG and performing feature re-sorting on at least two of the first target sample set, the second target sample set, and the third target sample feature set, to obtain the target sample feature. 
However, Song discloses the following:
a second target sample feature set obtained through calculation based on the IG [see at least Paragraph 0171 for reference to the during the model training stage the training sample data is prepared and oriented tags of users are established; Paragraph 0171 for reference to tags with a high information gain being selected from behavior tags of the sample users and then used as the characteristic for model training]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target sample feature set determination of Barker to include the information gain methods of Song. Doing so would guarantee that the advertisement is pushed to only the target user group meeting the oriented audience characteristic, therefore pertinence of objects to which the advertisement is pushed is improved, as stated by Song (Paragraph 0179).

With respect to the system claim 12 and computer-readable storage media claim 20 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons given above.
Claims 5 and 13
While the combination of Barker, Zhou, and Song disclose the limitations above, Barker does not disclose obtaining a first target sample feature set obtained through calculation based on the TGI comprises: calculating TGIs of sample features of the positive samples; and selecting a first quantity of sample features with a maximum TGI as the first target sample feature set. 
Regarding Claim 5, Zhou discloses the following:
the obtaining a first target sample feature set obtained through calculation based on the TGI comprises: calculating TGIs of sample features of the positive samples [see at least Paragraph 0050 for reference to social graph module applying one or more techniques for filtering the objects of the social networking system based on the seed and/or seed objects before computing similarity including filtering the number of objects by identifying one or more clusters of related objects by accessing one or more indexes describing information stored in the user profile store, content store, and edge store]
selecting a first quantity of sample features with a maximum TGI as the first target sample feature set [see at least Paragraph 0051 for reference to the social graph module selecting one or more candidate objects based on the computed similarities and communicates the candidate objects to the advertising system; Paragraph 0051 for reference to the social graph module identifying objects having a similarity to a seed object that equals or exceeds a threshold similarity as a candidate object]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target sample feature set determination of Barker to include the target group indexing methods of Zhou. Doing so would reduce the amount of computation to identify seed objects, as stated by Zhou (Paragraph 0050).
 
With respect to the system claim 13 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons given above.

While the combination of Barker, Zhou, and Song disclose the limitations above, Barker does not disclose obtaining a second target sample feature set obtained through calculation based on the IG comprises: calculating IGs of sample features of the positive samples and the negative samples; and selecting a second quantity of sample features with a maximum IG as the second target sample feature set.
Regarding Claim 6, Song discloses the following:
the obtaining a second target sample feature set obtained through calculation based on the IG comprises: calculating IGs of sample features of the positive samples and the negative samples [see at least Paragraph 0171 for reference to the during the model training stage the training sample data is prepared and oriented tags of users are established]
selecting a second quantity of sample features with a maximum IG as the second target sample feature set [see at least Paragraph 0171 for reference to tags with a high information gain being selected from behavior tags of the sample users and then used as the characteristic for model training] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the target sample feature set determination of Barker to include the information gain methods of Song. Doing so would guarantee that the advertisement is pushed to only the target user group meeting the oriented audience characteristic, therefore pertinence of objects to which the advertisement is pushed is improved, as stated by Song (Paragraph 0179).


Claims 7 and 15
While the combination of Barker, Zhou, and Song disclose the limitations above, regarding Claim 7, Barker discloses the following:
the obtaining a third target sample feature set obtained based on the LR model comprises: training LR models based on the positive samples and the negative samples [see at least Paragraph 0104 for reference to other ranking approaches may also be used to generate a rank ordering of treatment eligibilities for each marketable entity including a logistics regression model] 
calculating weights of the sample features in the positive samples by using the LR models [see at least Paragraph 0104 for reference to the ranking approaches may also be used to generate a rank ordering of treatment eligibilities for each marketable entity, based at least on a predictive feature measure or KPI lift for a given treatment; Paragraph 0105 for reference to the sub-process performing an offer decision action that receives past target and control decisions and historic entity state vectors to determine frequency distributions for various feature measures (KPIs) or interest for target and control groups of entities; Examiner notes the ‘frequency distributions’ as ‘calculated weights’] 
selecting a third quantity of sample features with a maximum weight as the third target sample feature set [see at least Paragraph 0105 for reference to the determined distributions of feature measures (KPIs) are then provided to sub-process 904 along with historical data and state vectors of attributes of entities, 

With respect to the system claim 15 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons given above.
Claims 8 and 16
While the combination of Barker, Zhou, and Song disclose the limitations above, regarding Claim 8, Barker discloses the following:
the spreading the seed group comprises: training the positive sample set and the negative sample set, to obtain a spreading model [see at least Paragraph 0081 for reference performing marketing of contextual offers to be delivered to a customer based on an ordered list of treatments for a given customer (user), that is generated by ranking the treatments for which the given customer is eligible, based on a machine learning model that optimizes predicted KPIs for each treatment; Paragraph 0107 for reference to the ranking modeling being training by offer decisioning along with the treatment eligibilities and marketable entities state vectors] 
predicting the candidate users by using the spreading model, to obtain a prediction result [see at least Paragraph 0108 for reference to the trained ranking models are 
obtaining a spreading group according to the prediction result [see at least Paragraph 0109 for reference to an ordered list of the treatments is generated based on the predicted or expected lift, for each marketable entity and the ordered list is then provided to decider process that then determines which treatment, if any, that each entity can validly receive based in part on historical data and other design constraints]

With respect to the system claim 16 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Document ID
Inventors
Title
US 20180336589 A1
Ye et al.
ADVERTISMENT TARGETING CRITERIA SUGGESTIONS

Hande et al.
SEED GROUP SELECTION IN A PROBABILISTIC NETWORK TO INCREASE CONTENT DISSEMINATION
US 20130290091 A1
Beyamin, Daniel
SYSTEMS AND METHODS FOR TARGETING ADVERTISING TO GROUPS WITH STRONG TIES WITHIN AN ONLINE SOCIAL NETWORK


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D HENRY/Examiner, Art Unit 3683                                                                                                                                                                                                        

/K.E.G./Examiner, Art Unit 3683